Citation Nr: 0706200	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for instability of right knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1975 to March 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in April 2004, the RO confirmed and 
continued the 10 percent evaluation in effect for residuals 
of a right knee injury.  The veteran appealed this 
determination to the Board which, in a January 2006 decision, 
remanded the claim to the RO to ensure due process and for 
additional development of the record.  Based on the findings 
of a Department of Veterans Affairs (VA) examination, the RO, 
by rating action dated in October 2006, granted a separate 
service-connected rating for right knee instability, and 
assigned a 10 percent evaluation, effective August 2006.  


FINDINGS OF FACT

1.  Residuals of a right knee injury are manifested by pain 
on motion.  The veteran has essentially full range of motion 
of the right knee.

2.  Instability of the right knee is not productive of more 
than slight impairment.


CONCLUSION OF LAW

1.  A rating in excess of 10 percent for residuals of a right 
knee injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 
(2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in February and June 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The June 2006 letter included 
information regarding the establishment of disability ratings 
and effective dates.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, VA medical records, and VA examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at the Board hearing, service medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Disabilities must 
be reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for instability of the 
right knee, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261 (2006).

A 20 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is moderate.  When slight, a 10 percent evaluation 
will be assigned.  Diagnostic Code 5257.

The evidence supporting the veteran's claim for a higher 
rating for each of his service-connected right knee 
disabilities includes his statements and some findings on the 
VA examinations of record.  In this regard, the veteran has 
reported fatigability, lack of endurance, swelling, stiffness 
and locking of the right knee.  The Board points out that 
swelling was reported on the March 2004 VA examination.  
There was grinding on patellar manipulation, as well as a 
questionably positive McMurray's test.  Pain on motion was 
observed on both VA examinations.  Finally, there was 
patellofemoral crepitation at the time of the August 2006 
examination.

The evidence against the veteran's claim includes the 
examination findings.  While the Board concedes that the 
veteran has pain on motion of the right knee, the fact 
remains that he has almost full range of motion of it.  Since 
flexion was to 135 degrees on the March 2004 and August 2006 
VA examinations, and extension was to -5 degrees and 0 
degrees, respectively, any limitation of motion is clearly 
not sufficient to warrant a higher rating for residuals of a 
right knee injury.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  As noted above, given the 
fact that the veteran's range of motion of the right knee is 
almost normal, the veteran's 10 percent evaluation is already 
predicated on pain on motion, and there is no basis for an 
even higher rating.

With respect to the claim for an initial evaluation in excess 
of 10 percent for instability of the right knee, the Board 
points out that Drawer's sign and Lachman's test were normal 
on both VA examinations.  Despite the veteran's allegations, 
there is no clinical evidence of instability of the right 
knee.  The only instability noted on VA examination was of 
the nonservice-connected left knee.  Thus, a higher rating is 
not warranted based on instability at any point during the 
course of the appeal.

While the veteran did complain of a loose body and locking of 
the right knee, X-ray of the right knee, which was scheduled 
to assess a possible loose body, revealed no evidence of any 
dislocation or fracture, and no evidence of an effusion.  
Thus, a under Diagnostic Code 5258 is not warranted.

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his service-connected right knee 
disabilities.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a right knee injury and for 
an initial evaluation in excess of 10 percent for instability 
of the right knee.  




ORDER

An increased rating for residuals of a right knee injury is 
denied.

An initial evaluation in excess of 10 percent for instability 
of the right knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


